Citation Nr: 1712847	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for plantar calluses.

2.  Entitlement to service connection for a heart condition, to include coronary artery disease as due to herbicide exposure and as secondary to sleep apnea.

3.  Entitlement to service connection for diabetes mellitus, type II as due to herbicide exposure.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a dental condition for compensation purposes.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to service connection for a left arm condition.
9.  Entitlement to service connection for right foot condition.

10.  Entitlement to service connection for left foot condition.

11.  Entitlement to service connection for a left hand condition.

12.  Entitlement to service connection for a left hip condition.

13.  Entitlement to service connection for right hip condition.

14.  Entitlement to service connection for an acquired psychiatric condition, to include depression.

15.  Entitlement to service connection for a liver condition.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and February 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that ten issues, involving increased ratings and earlier effective dates, have recently been perfected by an October 2016 substantive appeal.  Although they are in the process of being certified to the Board, the Veteran and his representative have not yet been notified of their status.  As such, the Board will not accept jurisdiction over the ten issues at this time, but they will be the subject of a subsequent Board decision, if in order, after the Veteran and his representative have the opportunity to submit argument on the matters. 

The decision below addresses the plantar calluses rating claim.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

From February 20, 2015 the Veteran had four painful plantar calluses.


CONCLUSION OF LAW

From February 20, 2015, but no earlier, the criteria for a disability rating of 20 percent, but no higher, for service-connected plantar calluses have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Board notes that, through the course of the Veteran's appeal of this issue, he has been rated under different rating criteria.  In a September 2012 rating decision, the Veteran was rated at a noncompensable level for his plantar calluses under 38 C.F.R. § 4.118, DC 7820 for infections of the skin.  However, in a June 2014 rating decision, the RO assigned a 10 percent evaluation for the Veteran's calluses under 38 C.F.R. § 4.71a, DC 5276 for flat foot, acquired.

Diagnostic Code 7820 for infections of the skin instructs the rater to rate the disability as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806).  At the time of the September 2012 rating, the Veteran's calluses were rated as analogous to dermatitis or eczema, DC 7806.  

Under this DC, a noncompensable rating is assigned when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A note to the criteria indicates that dermatitis or eczema is to be rated as disfigurement of the head, face or neck, or as scars, depending upon the predominant disability. 

DC 5276 for flat foot, acquired contemplates a noncompensable evaluation for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating contemplates moderate flat foot with weight-bearing over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 10 percent rating is assigned whether the disability is bilateral or unilateral.  Severe flat foot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is assigned a 20 percent rating for unilateral involvement and 30 percent for bilateral involvement.  Pronounced acquired flat foot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, is assigned a 30 percent rating for unilateral involvement and 50 percent for bilateral involvement. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Although VA regulations allow for ratings by analogy, see 38 C.F.R. § 4.20, when a condition is specifically listed in VA's schedule for rating disabilities, it may not be rated by analogy; in other words, an analogous rating may be assigned only where the service-connected condition is unlisted in VA's schedule for rating disabilities.  See Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015) (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).

Facts

The Veteran's first VA examination for his plantar calluses was conducted in July 2012.  The examiner noted a "small, hypertkeratotic papule with a central score noted on the right plantar foot."  It was five millimeters in size; there was no evidence of pinpoint hemorrhage.  The left plantar foot was clear.  Zero percent of the exposed areas were affected.  Less than one percent of the body was affected.  The diagnosis given was of a "corn on the right plantar foot."  The Veteran reported that the lesion on his foot was tender when he walked around.

Another VA skin examination was conducted in May 2014.  The diagnosis was calluses.  The examiner related that at that time the Veteran reported a tender callus on the right distal foot and that it was shaved by the podiatry clinic in February 2014.  The Veteran reported it hurt to stand on it.  The examiner further noted a 0.8 centimeter callus over the right 1st MTP joint that was tender to pressure.

The Veteran underwent another foot examination in February 2015 in connection with subsequent claims not before the Board.  The diagnoses here were pes planus and peripheral neuropathy of the bilateral lower extremities.  However, this examination report also noted calluses of the bilateral 1st and left 5th plantar metatarsophalangeal joints and a corn at the right 1st-2nd plantar metatarsophalangeal joints.  

VA treatment records during the appeal show complaints of and treatment for painful plantar warts and dry skin on the feet.

The Board notes that the statement of the case (SOC) for this issue was issued in June 2014.  Relevant evidence pertinent to this particular claim comes in the form of the February 2015 VA examination.  In January 2017, the Veteran waived initial RO review of such evidence.

Analysis

The Veteran disagreed with the initially assigned zero percent rating and the subsequent increase to 10 percent.  The Veteran's representative has not made any specific contentions for this appeal and generally contends that the maximum benefit should be granted.

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for pes planus.  He initially claimed service connection for plantar warts.  The diagnoses of the Veteran's claimed skin condition of the foot have essentially been that of plantar calluses or "corns."  While flat foot was noted in his February 2015 VA examination, this examination was not in connection with the initial plantar wart claim the Veteran filed in November 2010.  The Board notes that neither the rating criteria for the feet, nor the rating criteria for the skin, provide a DC specific to plantar calluses.  The question thus becomes which of the two DCs the Veteran has been rated under, or some other DC, provides the most analogous rating for the Veteran's foot condition.  

Plantar calluses are unlisted.  The provision for analogous rating instructs to rate an unlisted disability under a closely related disease or injury where both the functions affected and anatomical localization and symptomatology are closely analogous.  Here, the Veteran essentially complains of a painful skin disability.  Each of his VA examination bears this out.  So at first glance, the Veteran's condition appears to be analogous to rating criteria for skin disabilities.  However, what is also reflected in the Veteran's VA examinations is that he experiences tenderness when walking on his plantar calluses.  This is shown in the July 2012 and May 2014 VA examinations.  Thus, the Veteran's calluses are to some extent a condition of the skin and to some extent a condition of his feet.  The anatomical localization of his disability is unquestionably his feet.  Also, the symptomatology related to his claimed condition is at essence pain in the calluses of his foot when manipulated and when walking.

While the Veteran is currently rated under Diagnostic Code 5276 for flat feet, the Board notes that this diagnostic code and condition is contained in 38 C.F.R. § 4.71a, and as such pertains to the musculoskeletal system.  There is no indication in the record that the Veteran's plantar calluses are a disability of his musculoskeletal system.  On the contrary, the Veteran's calluses are more closely analogous to a painful disability of the skin.  As such, the Board finds the more analogous DC which considers the Veteran's functions affected, localization, and symptomatology would be DC 7804, unstable or painful scars.

With respect to rating the plantar calluses as a scar, the Board has considered the application of DCs 7800 through 7805.  Due to the location of the plantar callus as well as the symptomatology manifested thereby, the Board finds DC 7804 to be most applicable.  Specifically, the medical evidence demonstrates that the Veteran's plantar calluses are painful to the touch; no evidence presented suggests they are associated with underlying soft tissue damage, and are therefore superficial.  Accordingly, the Veteran's plantar calluses are appropriately rated under DC 7804. 

The Board notes that the rating criteria for scars were amended in September 2008. See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The changes apply to claims received on or after October 23, 2008.  As the Veteran's claim was filed in November 2010, the Board will only consider the new criteria (post-October 2008) for rating a scar.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent evaluation.

Here, in both the July 2012 and May 2014 VA examinations, the evidence reflects that the Veteran essentially had one callus on his right foot.  However, by the time of the February 2015 VA examination, the record reveals the Veteran had calluses of the bilateral 1st and left 5th plantar metatarsophalangeal joints and a corn at the right 1st-2nd plantar metatarsophalangeal joints.  As described in this examination report, the Veteran had four calluses.  As such, the Board finds that a 10 percent prior to February 20, 2015 is not warranted.  This is so because the relevant evidence during this period reveals only one painful callus on the Veteran's right foot and this is contemplated by the 10 percent rating.  However, by the time of the Veteran's February 20, 2015 VA examination, the record reveals the Veteran had four calluses.  This is when a factually ascertainable increase in severity is shown.  As such, a 20 percent rating from February 20, 2015 onward is warranted.

An even higher rating is not warranted because there is no evidence in the record to reflect that the Veteran had more than more than four plantar calluses.  That is, the evidence does not show the equivalent of five or more painful scars that would equate to a 30 percent rating under DC 7804.  

In sum, a 20 percent rating is warranted for the Veteran's service-connected plantar calluses effective February 20, 2015.  The preponderance of the evidence is against a rating higher than 10 percent prior to that date or higher than 20 percent since that date.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

From February 20, 2015, but no earlier, a 20 percent rating, but no higher, for plantar calluses is granted, subject to the laws and regulations governing the payment of monetary awards.



REMAND

Herbicide-Related Claims

In November 2010, the Veteran brought a claim for entitlement to service connection for diabetes mellitus, type 2 as due to Agent Orange exposure.  In March 2011, the Veteran brought a claim for entitlement to service connection for sleep apnea, but also stated his doctor said his sleep apnea contributed to two heart attacks.  The record also reflects that the Veteran has generally alleged exposure to herbicides.  As such, the RO construed a claim of service connection for heart disease as due to herbicide exposure or as secondary to sleep apnea.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service certain diseases, such as ischemic heart disease and diabetes as both claimed here, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The United States Department of Defense has confirmed that herbicides were used within the Thailand bases to control weeds from February 28, 1961 to May 7, 1975 at base perimeters.  The majority of US Air Force Veterans in Thailand served on one of the Royal Thai Air Force Bases (RTAFBs) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, and Don Muang.  Thus, if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See VBA Manual M21-1, IV.ii.1.H.5.a.

Here, the Board notes that the Veteran's military personnel records indicate that he was a member of the United States Air Force, and served at Udorn RTAFB.  The Veteran's DD 214 lists his MOS as an aircraft fuel systems mechanic.  Nonetheless, from the facts in the claims file at present, it is unclear whether the Veteran served near the air base perimeter.  The Veteran was sent correspondence in January 2011 and May 2011 instructing him to submit evidence of herbicide exposure.  However, the Board notes that such correspondence referenced service in Vietnam and the Korean demilitarized zone.  The Veteran submitted no statement specifically detailing how or when he was exposed to herbicides, and as such, in April 2012 a formal finding of a lack of sufficient information to verify exposure to herbicides was made.  After claiming additional disabilities as due to herbicides in June 2013, the Veteran yet again was sent correspondence in April 2014 asking for specific information detailing his claimed exposure to herbicide exposure, but the correspondence again referenced service in Vietnam.  Such correspondence was sent again in September 2015, but again referenced service in Vietnam.

In order to fulfill its duty to assist the Veteran in providing information about the elements necessary to satisfy his claim, the Board finds additional notice to the Veteran in this specific instance is warranted.  This is so because while the correspondence sent to the Veteran informed him that he would need to provide details about his exposure to herbicides, the correspondence referenced service in Vietnam or Korea, rather than service in Thailand along the perimeter fences.  Thus, the Board finds that additional notice should be given to the Veteran about the facts necessary to substantiate his claim of exposure to herbicides while in service in Thailand.  After notifying the Veteran, and affording the Veteran an opportunity to specifically describe his claimed herbicide exposure, the Veteran should be scheduled for VA examinations for his claimed diabetes and heart conditions if there is sufficient evidence to establish herbicide exposure.

Sleep Apnea Claim

The Veteran is seeking service connection for sleep apnea on the basis that he experienced throat issues and excessive sleepiness during service.  The Veteran received a VA examination for his sleep apnea in July 2012.  The examiner opined that the Veteran's sleep apnea was not caused by or due to the pharyngitis or sleepiness that was treated during service.  The rationale provided was that the sleepiness documented in service in 1973 "was thought to be due to Valium."  Furthermore, the pharyngitis was due to an infection, which the examiner noted does not cause sleep apnea.  The examiner concluded by saying that there was no medical support or evidence-based literature to connection pharyngitis or sleepiness after the use of Valium to a diagnosis of sleep apnea.

An April 2016 medical opinion noted that the Veteran's treatment records clearly showed that the Veteran was prescribed Valium for his sleepiness in service, not that the sleepiness was caused by the Valium.  A November 7, 1973 service treatment note described that the Veteran was complaining of sleepiness and felt "tired all over."  A November 29, 1973 treatment note also related the Veteran's inability to sleep, nervousness, tiredness, and that he was getting about four hours of sleep per night.  It appears that it was at this time the Veteran was initially prescribed Valium.  Subsequently, a December 1973 treatment note highlighted the Veteran's sleepiness, and the Veteran was instructed to try to stop the Valium for sleep.

Here, the Board notes that there is a difference in interpretation with regard to whether the Veteran's sleepiness preexisted his prescription for Valium or was result of taking the Valium.  As such, the Board finds an addendum opinion is necessary.  The addendum should reconcile the opinion of the July 2012 VA examiner with that of the medical opinion submitted in April 2016.  It should make specific reference to the significance of the Veteran's prescription for Valium in the context of determining whether it is at least as likely as not the Veteran's sleep apnea began during service or is otherwise related to service.  

Dental Claim

The Veteran claimed service connection for a dental condition.  In a February 2011 statement, the Veteran described that he was hurt at McGuire Air Force Base in 1972.  He further recounted that he was informed his dental condition would be treated once he reached Thailand.  

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150.

A May 1972 service treatment record reveals that the Veteran was struck in the mouth by a "low line."  The note further details that the Veteran's mandible at the time seemed stable but that there was misalignment and that the Veteran experienced pain on manipulation of his jaw bone.  The impression at the time was of trauma to the Veteran's jaw.  The Board finds that this suggests an indication that the Veteran experienced some trauma to his mouth or jaw during service.  In light of this suggestion, and considering the Veteran has not received a VA examination for his claimed dental condition, one should be scheduled and an examiner should identify all current dental disabilities the Veteran possesses, and opine whether such conditions are at least as likely was not incurred in service giving due consideration to the Veteran's lay statements and the May 1972 service treatment note.  

Hepatitis, Back, Left Arm, Feet, left Hand, Hips, Psychiatric, and Liver Claims

A February 2015 rating decision, among other claims, denied service connection for hepatitis C, a back condition, a left arm condition, a right and left foot condition, a left hand condition, a right and left hip condition, an acquired psychiatric condition, and a liver condition.  In August 2015, the Veteran filed a notice of disagreement as to these issues.  Although a SOC was issued in September 2016 as to other claims from the February 2015 decision, the SOC did not include these ten issues.  The Board must remand these ten claims to accomplish this step of an issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c).

Accordingly, these issues are REMANDED for the following actions:

1.  Develop the Veteran's allegation of exposure to herbicides pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.H.5.a, Verifying Herbicide Exposure on a Factual Basis in Other Locations.  Ask the Veteran to describe the circumstances of his contended in-service exposure to herbicides, including in Thailand.

2.  If there is sufficient evidence of in-service exposure is herbicide agents, schedule the Veteran for a VA examination by appropriate medical professionals to determine whether the Veteran has diabetes mellitus and ischemic heart disease, and their severity.  The entire claims file must be reviewed in conjunction with the examination.  Complete rationales should be provided for all opinions expressed.

3.  Forward the claims file to an appropriate medical professional in connection with the sleep apnea claim.  The entire claims file must be reviewed in conjunction with the opinion.  An examination should only be scheduled if it is determined to be necessary by the examiner.

The examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea, had its onset during or is otherwise related to his active military service.

The opinion should specifically address the sequence of the Veteran's in-service prescription of Valium and his complaints of tiredness, and reconcile the July 2012 and April 2016 medical opinions.

Complete rationales should be provided for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his dental condition.  The entire claims file must be reviewed in conjunction with the examination.

All dental conditions should be clearly described and the examiner should opine whether any dental condition has bone loss, and whether it is the result of trauma, disease, or periodontal disease.

The examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's dental condition had its onset during or is otherwise related to his active military service, to include his documented trauma to his jaw during service in 1972.

Complete rationales should be provided for all opinions expressed.

5.  Issue an SOC as to the issues of entitlement to service connection for hepatitis C, a back condition, a left arm condition, a right and left foot condition, a left hand condition, a right and left hip condition, an acquired psychiatric condition, and a liver condition.  The issues are to be certified to the Board only if a timely substantive appeal is received.

6.  Finally, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


